Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) made and entered into as of
________________ (the “Effective Date”) by and between DiaMedica Therapeutics
Inc., a corporation organized and existing under the laws of British Columbia
(the “Company”), and ___________________ (the “Indemnitee”).

 

WHEREAS, the Company recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors and
officers of corporations unless they are protected by comprehensive liability
insurance or indemnification, or both, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and due to
the fact that the exposure frequently bears no reasonable relationship to the
compensation of such directors;

 

WHEREAS, directors and officers of public companies are subject to an increased
risk of litigation and claims being asserted against them;

 

WHEREAS, the Company’s articles (the “Articles”) require the Company to
indemnify its directors and officers to the extent permitted under the Business
Corporations Act (British Columbia), or other applicable law;

 

WHEREAS, Indemnitee is or has agreed to become or will continue to serve as a
director or officer of the Company or an Affiliate of the Company;

 

WHEREAS, the Company desires (i) to provide Indemnitee with specific contractual
assurance that the protection promised by such Articles will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
such Articles, change in the composition of the Company’s Board of Directors
(“Board of Directors”), or any change in the ownership of the Company, (ii) to
provide for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or complete) permitted by law and as set
forth in this Agreement, and (iii) to the extent insurance is available, to
provide for continued coverage of Indemnitee under the Company’s directors and
officers liability insurance policies; and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
accepting or continuing Indemnitee’s position as a director or officer of the
Company or an Affiliate of the Company.

 

NOW, THEREFORE, in consideration of the Indemnitee’s agreement to serve or
continue to serve as a director and/or officer of the Company or an Affiliate of
the Company and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company has agreed to the
covenants set forth herein for the purpose of further securing to the Indemnitee
the indemnification provided by the Articles:

 

 

--------------------------------------------------------------------------------

 

 

1.

Definitions.

 

 

(a)

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended, and the applicable rules and
regulations thereunder.

 

 

(b)

“Agreement” shall have the meaning specified in the introductory paragraph
hereof.

 

 

(c)

“Articles” shall have the meaning specified in the Recitals hereto.

 

 

(d)

“Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding Voting Securities, or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors and any new director
whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the stockholders
of the Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of transactions) all or substantially all the Company’s
assets.

 

 

(e)

“Claim” means any threatened, pending, or completed action, suit, or proceeding,
or any inquiry or investigation, whether instituted by the Company or any other
party, that Indemnitee in good faith believes might lead to the institution of
any such action, suit, or proceeding, whether civil, criminal, administrative,
investigative, or other and whether formal or informal.

 

 

(f)

“Company” shall have the meaning specified in the introductory paragraph hereof.

 

2

--------------------------------------------------------------------------------

 

 

 

(g)

“Expense Advance” shall have the meaning specified in Section 2(b).

 

 

(h)

“Expenses” include reasonable attorneys’ fees and all other costs, expenses and
obligations (including, without limitation, experts’ fees, court costs,
retainers, transcript fees, duplicating, printing and binding costs, as well as
telecommunications, postage and courier charges) paid or incurred in connection
with investigating, defending, being a witness in or participating in, or
preparing to investigate, defend, be a witness in or participate in, any Claim
relating to any Indemnifiable Event.

 

 

(i)

“Indemnifiable Amounts” include any and all Expenses, damages, judgments, fines,
penalties, excise taxes and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties, excise taxes or amounts paid in
settlement) arising out of or resulting from any Claim relating to an
Indemnifiable Event.

 

 

(j)

“Indemnifiable Event” means any event or occurrence arising out of or related to
the fact that Indemnitee is or was a director, officer, employee, or agent of
the Company or an Affiliate of the Company, or is or was serving at the request
of the Company or an Affiliate of the Company as a director, officer, partner,
trustee, employee, or agent of another foreign or domestic corporation,
partnership, joint venture, trust or other enterprise, whether for profit or
not, or by reason of anything done or not done by Indemnitee in any such
capacity.

 

 

(k)

“Indemnitee” shall have the meaning specified in the introductory paragraph
hereof.

 

 

(l)

“Independent Legal Counsel” means an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company or Indemnitee within the last five (5) years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).

 

 

(m)

“Reviewing Party” means any appropriate person or body consisting of a member or
members of the Board of Directors or any other person or body appointed by the
Board who is not a party to the particular Claim for which Indemnitee is seeking
indemnification, or Independent Legal Counsel.

 

 

(n)

“Voting Securities” are any securities of the Company that vote generally in the
election or appointment of directors.

 

3

--------------------------------------------------------------------------------

 

 

2.

Indemnification Arrangement; Advancement of Expenses.

 

 

(a)

In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable, but in any event no later than
thirty (30) days after written demand is presented to the Company, against any
and all Indemnifiable Amounts. For the avoidance of doubt, the foregoing
indemnification obligation includes, without limitation, claims for monetary
damages against Indemnitee in respect of an alleged breach of fiduciary duties,
to the fullest extent permitted under applicable law.

 

 

(b)

If requested by Indemnitee, and subject to the limitations contained in Sections
2(c) and 2(d), the Company shall advance, to the fullest extent permitted by
applicable law, any and all Expenses incurred by Indemnitee (an “Expense
Advance”). The Company, in its sole discretion, shall, in accordance with such
request (but without duplication), either (i) pay such Expenses on behalf of
Indemnitee, or (ii) reimburse Indemnitee for such Expenses within thirty (30)
days of receiving invoices or other documentation itemizing the Expenses
incurred. Subject to the limitations contained in Sections 2(c) and 2(d),
Indemnitee’s right to an Expense Advance is absolute and shall not be subject to
any prior determination by the Reviewing Party or any other person, that the
Indemnitee has satisfied any applicable standard of conduct for indemnification.
In making any request for an Expense Advance, Indemnitee shall submit to the
Company a schedule setting forth in reasonable detail the dollar amount expended
or incurred and expected to be expended or incurred. Each such listing shall be
supported by the bill, agreement, or other documentation relating thereto, each
of which shall be appended to the schedule as an exhibit.

 

 

(c)

Notwithstanding anything in this Agreement to the contrary, Indemnitee shall not
be entitled to indemnification or an Expense Advance pursuant to this Agreement
in connection with any Claim initiated by Indemnitee unless (i) the Company has
joined in or the Board of Directors has authorized or consented to the
initiation of such Claim or (ii) the Claim is one to enforce Indemnitee’s rights
under this Agreement.

 

4

--------------------------------------------------------------------------------

 

 

 

(d)

Notwithstanding anything in this Agreement to the contrary, (i) the
indemnification obligations of the Company under Section 2(a) shall be subject
to the condition that the Reviewing Party shall not have determined (in a
written opinion, in any case in which the Independent Legal Counsel is involved)
that Indemnitee would not be permitted to be indemnified under applicable law,
and (ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(b) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid (it being understood and agreed that the foregoing
agreement by Indemnitee shall be deemed to satisfy any requirement that
Indemnitee provide the Company with an undertaking to repay any Expense Advance
if it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law); provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s undertaking to repay such Expense Advances shall be
unsecured and interest-free. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Board of Directors, and if there has
been such a Change in Control, the Reviewing Party shall be the Independent
Legal Counsel selected by the Company and approved by Indemnitee (which approval
shall not be unreasonably withheld). If there has been no determination by the
Reviewing Party within thirty (30) days after written demand is presented to the
Company or if the Reviewing Party determines that Indemnitee would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation in accordance with this Agreement
seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

 

3.

Change in Control. The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control which has been approved by a
majority of the Board of Directors who were directors immediately prior to such
Change in Control) then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and any Expense
Advance under this Agreement or any other agreement or the Articles, now or
later in effect, relating to Claims for Indemnifiable Events, the Company shall
seek legal advice only from Independent Legal Counsel selected by Indemnitee and
approved by the Company (which approval shall not be unreasonably withheld). The
Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

 

4.

Indemnification for Additional Expenses. The Company shall indemnify Indemnitee
against any and all expenses (including attorneys’ fees) and, if requested by
Indemnitee, shall advance such expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for (i)
indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or the Articles, now or later in effect
relating to Claims for Indemnifiable Events and/or (ii) recovery under any
directors and officers liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment, or insurance recovery, as the case may
be.

 

5

--------------------------------------------------------------------------------

 

 

5.

Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties, and amounts paid in settlement of a Claim
but not, however, for all of the total amount of the Claim, the Company shall
nevertheless indemnify Indemnitee for the portion of the Claim to which
Indemnitee is entitled. Notwithstanding any other provision of this Agreement,
to the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter related to an Indemnifiable Event,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith.

 

6.

Burden of Proof. In connection with any determination by the Reviewing Party or
otherwise as to whether Indemnitee is entitled to be indemnified hereunder the
Reviewing Party or court shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification, and the
burden of proof shall be on the Company to establish, by a preponderance of the
evidence, that Indemnitee is not so entitled.

 

7.

Reliance. For purposes of this Agreement, Indemnitee shall be deemed to have
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company if Indemnitee’s actions or
omissions to act are taken in good faith reliance upon the records of the
Company, including its financial statements, or upon information, opinions,
reports or statements furnished to Indemnitee by the officers or employees of
the Company in the course of their duties, or by committees of the Board of
Directors, or by any other person (including legal counsel, accountants,
consultants and financial advisors) as to matters Indemnitee reasonably believes
are within such other person’s professional or expert competence and who has
been selected with reasonable care by or on behalf of the Company. In addition,
the knowledge and/or actions, or failures to act, of any other director,
officer, agent or employee of the Company shall not be imputed to Indemnitee for
purposes of determining the right to indemnity hereunder.

 

8.

No Presumptions. For purposes of this Agreement, the termination of any claim,
action, suit, or proceeding by judgment, order, settlement (whether with or
without court approval), or conviction, or upon a plea of nolo contendere or its
equivalent shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Company (including, without limitation, the Board of
Directors, any committee of the Board of Directors, legal counsel, or the
stockholders) to have made a determination as to whether Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Company (including, without limitation, the Board of
Directors, any committee of the Board of Directors, legal counsel, or the
stockholders) that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief.

 

6

--------------------------------------------------------------------------------

 

 

9.

Nonexclusivity. The rights of the Indemnitee under this Agreement shall be in
addition to any other rights that Indemnitee may have under the Articles (or
under such other law as may be applicable pursuant to the second sentence of
Section 19). To the extent that a change in applicable law (whether by statute
or judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Articles or this Agreement, it is the intent of the
Company and Indemnitee that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.

 

10.

Amendments; Waiver. No supplement, modification, or amendment of this Agreement
shall be binding unless executed in writing by the Company and Indemnitee. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement, nor shall such
waiver constitute a continuing waiver.

 

11.

Insurance and Subrogation.

 

 

(a)

To the extent the Company or an Affiliate of the Company maintains an insurance
policy or policies providing directors and officers liability insurance,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms and to the maximum extent of the coverage available for any Company
or Affiliate director or officer.

 

 

(b)

The Company represents that it presently has in force and effect directors and
officers liability insurance on behalf of Indemnitee against certain customary
liabilities which may be asserted against or incurred by Indemnitee. The Company
hereby agrees that, so long as Indemnitee shall continue to serve as a director
or officer, and thereafter so long as Indemnitee shall be subject to any
possible claim or threatened, pending or completed proceeding, whether civil,
criminal, administrative or investigative, by reason of the fact that Indemnitee
served as an officer or director, the Company shall purchase and maintain in
effect for the benefit of Indemnitee such insurance providing (a) coverage at
least comparable to that presently provided or (b) if such coverage is hereafter
changed to provide any enhanced rights or benefits, the same coverage provided
to the most favorably insured of the Company’s directors or officers; provided,
however, if, the then Board of Directors determines in good faith that, either
(x) the premium cost for such insurance is substantially disproportionate to the
amount of coverage, or (y) the coverage provided by such insurance is so limited
by exclusions that there is insufficient benefit from such insurance, then and
in that event, the Company shall not be required to maintain such insurance;
provided further, however, that if, after a Change in Control, the Board of
Directors determines that the Company shall not be required to maintain such
insurance, the Company shall be required to purchase a “tail” policy which (i)
has an effective term of six (6) years from a Change in Control, (ii) covers
Indemnitee for actions and omissions occurring on or prior to the date of the
Change in Control, (iii) contains terms and conditions that are, in the
aggregate, no less favorable to Indemnitee than those of the Indemnitee
immediately prior to the Change in Control. The Company shall promptly notify
Indemnitee of any good faith determination to reduce or not provide such
coverage.

 

7

--------------------------------------------------------------------------------

 

 

 

(c)

In the event of payment under this Agreement, the Company shall be subrogated to
the extent of such payment to all of the rights of recovery of Indemnitee, who
shall execute all papers required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
reasonably necessary to enable the Company effectively to bring suit to enforce
such rights.

 

12.

No Duplication of Payments. The Company shall not be liable under this Agreement
to make any payment in connection with any Claim made against Indemnitee to the
extent Indemnitee has otherwise actually received payment (under any insurance
policy provision of the Certificate of Incorporation, By-law or otherwise) of
the amounts otherwise indemnifiable under this Agreement.

 

13.

Defense of Claims. The Company shall be entitled to participate in the defense
of any Claim relating to an Indemnifiable Event or, in its sole discretion, to
assume the defense of such Claim, with counsel reasonably satisfactory to the
Indemnitee; provided, however, that if Indemnitee believes, after consultation
with counsel selected by Indemnitee, that (i) the use of counsel chosen by the
Company to represent Indemnitee would present such counsel with an actual or
potential conflict of interest, (ii) the named parties in any such Claim
(including any impleaded parties) include both the Company and Indemnitee and
Indemnitee concludes that there may be one or more legal defenses available to
him or her that are different from or in addition to those available to the
Company, or (iii) any such representation by such counsel would be precluded
under the applicable standards of professional conduct then prevailing, then
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular Claim)
at the Company’s expense. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any Claim relating to an
Indemnifiable Event effected without the Company’s prior written consent. The
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any Claim relating to an Indemnifiable Event which the
Indemnitee is or could have been a party unless such settlement solely involves
the payment of money and includes a complete and unconditional release of
Indemnitee from all liability on all claims that are the subject matter of such
Claim. Neither the Company nor Indemnitee shall unreasonably withhold its or his
or her consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee.

 

14.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors,
assigns, including any direct or indirect successor by purchase, merger,
consolidation, or otherwise to all or substantially all of the business and/or
assets of the Company, spouses, heirs, executors, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as a director or officer of the Company or of any
other enterprise at the Company’s request. The Company shall require and cause
any successor to all or substantially all of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee
and his or her counsel, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.

 

8

--------------------------------------------------------------------------------

 

 

15.

Severability. The provisions of this Agreement shall be severable in the event
that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect, and the validity
and enforceability of any such provision in every other respect and of the
remaining provisions of this Agreement shall not be in any way impaired and
shall remain enforceable to the fullest extent permitted by law.

 

16.

Service of Process and Venue. Each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of the state or federal courts located in
the State of Delaware, including the Delaware Court of Chancery, in the event
any dispute arises out of this Agreement, (ii) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court, (iii) agrees that it will not bring any action
relating to this Agreement in any court other than the state or federal courts
located in the State of Delaware, unless under applicable law exclusive
jurisdiction over such matter is vested in another jurisdiction within the
United States or Canada, and (iv) consents to service being made through the
notice procedures set forth in Section 17. Each of the parties hereto hereby
agrees that service of any process, summons, notice or document by U.S.
certified mail, return receipt requested, to the respective addresses set forth
in Section 17 shall be effective service of process for any suit or proceeding
in connection with this Agreement.

 

17.

Form and Delivery of Communications. Any notice, request or other communication
required or permitted to be given to the parties under this Agreement shall be
in writing and either delivered in person or sent by telecopy, overnight mail or
courier service, or certified or registered mail, return receipt requested,
postage prepaid, to the parties at the following addresses (or at such other
address for a party as shall be specified from time to time by such party by
like notice):

 

If to the Company:

 

DiaMedica Therapeutics, Inc.

c/o DiaMedica USA, Inc.

Two Carlson Parkway, Suite 265

Minneapolis, MN 55447

Attn: Corporate Secretary

Facsimile: 763-710-44556

 

If to Indemnitee, to the address set forth below Indemnitee’s name on the
signature page hereto.

 

9

--------------------------------------------------------------------------------

 

 

18.

Supersedes Prior Agreement. This Agreement supersedes any prior indemnification
agreement between Indemnitee and the Company or its predecessors; provided,
however, that this Agreement does not supersede or modify any prior agreement
between Indemnitee and Company.

 

19.

Governing Law. This Agreement shall be governed exclusively by and construed
according to the substantive laws of the Province of British Columbia, without
regard to conflicts-of-laws principles that would require the application of any
other law. If a court of competent jurisdiction shall make a final determination
that the provisions of the law of any other jurisdiction govern indemnification
by the Company of its officers and directors, then the indemnification provided
under this Agreement shall in all instances be enforceable to the fullest extent
permitted under such law, notwithstanding any provision of this Agreement to the
contrary.

 

20.

Specific Performance. The parties recognize that if any provision of this
Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

 

21.

No Right to Continue Employment or Service. Nothing in this Agreement is
intended to create in Indemnitee any right to employment or continued employment
or to continue in the service of the Company or any Affiliate.

 

22.

Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

 

23.

Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
understandings and agreements between the parties, whether written or oral, with
respect to the subject matter hereof, except as provided in Section 18.

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

  DIAMEDICA THERAPEUTICS INC.                           By:           Name:    
  Title:      

 

 

  INDEMNITEE:                           By:           Name:       Title:        
      Address for Notices:                                   Facsimile:        
           

 

11